Exhibit 10-1

AMENDMENT TO LEASE DATED JUNE 7, 2004, AS AMENDED ON
OCTOBER 7, 2011, BY AND BETWEEN
HIBISCUS OFFICE PARK, LLC, AS LANDLORD,
AND
THE GOLDFIELD CORP., AS TENANT




The Lease by and between the parties hereto shall be amended as follows:




1.
Section 1.1 Lease Term is amended to read as follows:



Lease Term: The Term of this Lease (“Term”) is nine (9) years, which Term shall
commence on November 1, 2011 and end on October 31, 2020. This Term shall be in
effect for both the 1684 and 1688 buildings.


2.
Annual Minimum Rent/Base Rent is amended to add the 1688 W. Hibiscus Blvd.
building consisting of 5,084 square feet to the existing Lease and subject to
new rental amount as set forth below.



Annual Minimum Rent/Base Rent for 1688 Building (5,084 sf): Commencing on
November 1, 2013, (hereinafter referred to as the “Rent Commencement Date”) the
annual base rent for the 5,084 square feet in the 1688 W. Hibiscus Blvd building
shall be $43,468.20 / $8.55 psf (plus common area maintenance charges,
insurance, real estate taxes and 6% Florida State Sales Tax). Rent shall
increase three (3%) percent annually on the Rent Commencement Date, pursuant to
the terms of the Amendment to Lease dated October 7, 2011.


Upon completion of construction/build-out in the 1688 Building as indicated
below, 2,401 square feet in the 1678 W. Hibiscus Blvd building under the current
Lease will no longer be leased by Tenant. Tenant will continue to lease 5,185
square feet in the 1684 W. Hibiscus Blvd. under the current Lease, with all
terms and conditions of the Amendment dated October 7, 2011, remaining in full
force and effect (psf rent currently at $12.10 psf plus common area maintenance
charges, insurance, real estate taxes and 6% Florida State Sales Tax).


Annual Minimum Rent/Base Rent for 1684 Building (5,185 sf): Commencing on the
Rent Commencement Date, and provided Tenant has vacated the 2,401 sf in the 1678
building, the annual base rent for the 5,185 square feet in the 1684 W. Hibiscus
Blvd building shall be $62,738.50 / $12.10 psf (plus common area maintenance
charges, insurance, real estate taxes and 6% Florida State Sales Tax). Rent
shall increase three (3%) percent annually on the rent commencement date
pursuant to the terms of the Amendment to Lease dated October 7, 2011. The Lease
term for the 1684 building shall be extended until October 31, 2020 under the
same terms and conditions.


Option to Renew: Provided that Tenant is not in default under any of the terms
and conditions of the original Lease any and all Amendments thereto, the Tenant
shall have three (3) two (2) year options to renew the term of the Lease. Each
option to renew shall be exercised by providing Landlord with notice at least
180 days prior to the expiration of the original term or option term. The Annual
Minimum Base Rent for the 1688 building (5,084 sf) shall be adjusted upon
exercising of the option to renew to the same Base Rental Rate being charged for
the 1684 building and shall continue the remaining option periods, with
increases as specified in the origin Lease dated June 7, 2004.


3.    Rentable Area shall be amended to read:


Building 1684 - 5,185 square feet
Building 1688 - 5,084 square feet


4.    Section 3. CONSTRUCTION, Sub-Section 3.1 is hereby amended to read as
follows with regard to the 1688 W. Hibiscus Building:


3.1 Construction of Leasehold Improvements in 1688 W. Hibiscus Blvd. The Tenant
shall, at its sole cost and expense, improve the Premises as set forth in
Exhibit "A" to the Amendment (Tenant's Work), which cost shall include the cost
of all plans, permits and governmental regulations and requirements.


Prior to the execution of this Lease by the Landlord and Tenant: (i) Tenant
shall provide Landlord with a preliminary space/build-out plan for the premises,
in form acceptable to the Landlord's Space Planner, drawn to a scale of
one-quarter inch (1/4") equals one foot (1’), showing all demolition and
renovations including all specifications and details of flooring and paint.


Upon approval by Landlord of the space/build-out plan Tenant shall commence
construction in the premises. Tenant shall complete construction within ninety
(90) days upon approval of plan and rent shall commence on the 90th day after
approval.



--------------------------------------------------------------------------------





5.    Section 7.1.8 is hereby amended to read as follows:


7.1.8    Forthwith to cause to be discharged of record (by payment, bond order
of a court of competent jurisdiction or otherwise) any mechanic's lien at any
time filed against the Premises for any work, labor, services or materials
claimed to have been performed at or furnished to the Premises for or on behalf
of the Tenant or anyone holding the premises through or under the Tenant. If the
Tenant shall fail to cause such lien to be discharged upon demand, then, in
addition to any other right or remedy of the Landlord, the Landlord may, but
shall not be obligated to, discharge the same by paying the amount claimed to be
due or by bonding or other proceeding deemed appropriated by the Landlord and
the amount so paid by the Landlord and all costs and expenses, including
reasonable attorneys' fees, incurred by the Landlord in procuring the discharge
of such lien, shall be deemed to be Additional Rent. The Landlord's estate in
the Premises shall not be subject to any Additional Rent or be subject to any
lien or liability under the Lien Laws of the State of Florida. Pursuant to
Florida Statutes 713.10, it is the intent of the parties hereto that the
Landlord's interest in the Premises shall not be subject to any liens filed
because of Tenant's failure to make payments in connection with any building or
improvements installed or constructed on the Premises. The interest of the
Landlord shall not be subject to liens for improvements made by the Tenant, the
Tenant shall notify the contractor making any such improvements of such
provision or provisions in the Lease, and the knowing or willful failure of the
Tenant to provide such notice to the contractor shall render the contract
between the Tenant and the contractor voidable at the option of the contractor.


6.    Tenant agrees to invoice any Tenant who leases the 1678 portion of the
building for their proportionate share of electric and water/sewer monthly and
include a copy of the utility invoice for such service.
    
7.    All other terms and conditions of the original Lease dated June 7, 2004
and Amendment to Lease dated October 7, 2011, shall remain in full force and
effect, including the option to terminate referenced as Section 11.13.2 on
Exhibit “E” in the Amendment to Lease dated October 7, 2011.


Landlord:
HIBISCUS OFFICE PARK, LLC,
a Florida limited liability company


BY:    HARP HOLDING COMPANY, INC.,
A Florida limited liability company
As its Managing Member


By: /s/ Hugh M. Evans
 
 
Name: Hugh M. Evans, Jr., Vice President
 
Dated: July 29, 2013





Tenant:
THE GOLDFIELD CORPORATION


By: /s/ John H. Sottile
 
 
Name: John H. Sottile, President
 
Dated: July 24, 2013




